Citation Nr: 0300780	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased evaluation for medial 
meniscectomy of the right knee with post-traumatic 
degenerative joint disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant served on active duty for more than 21 
years, and retired from service in July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded the issue of an increased rating in 
excess of 30 percent for PTSD in August 2000 for further 
development.  As a result, the RO increased the rating for 
the veteran's PTSD from 30 percent to 50 percent from the 
date of claim.  In addition, the veteran perfected his 
appeal with respect to an increased rating for his right 
knee disorder.  The Board will address both issues in this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD has not been 
objectively shown to be productive of occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

3.  Manifestations of the veteran's right knee disability 
include pain and limitation of motion, with flexion to 
greater than 90 degrees and extension to zero degrees with 
no instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§  4.7, 4.130, Diagnostic Code 9411 
(2002).

2.  The schedular criteria for an evaluation in excess of 
10 percent for right knee meniscectomy with post-traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5257, 5259, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
December 1998 statement of the case, the August 2002 
supplemental statement of the case, and a letter sent to 
the veteran in September 2002, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claims.  The RO explained its decision with 
respect to each issue, and invited the veteran to identify 
records that could be obtained to support his claims.  
Under these circumstances, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
September 2002, the RO asked the veteran to identify 
records relevant to his claim.  The September 2002 letter 
explicitly set out the various provisions of the VCAA, 
including what records VA would obtain, and what was the 
responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is 
presently experiencing due to a particular service-
connected disability with criteria set forth in VA's 
Schedule for Rating Disabilities, which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities. When making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-
connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2002). In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

III.  PTSD

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  Under the 
criteria, a 70 percent evaluation is appropriate where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation contemplates occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2002).

In assessing the evidence of record, it is important to 
note that the Global Assessment of Functioning (GAF) Scale 
score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental health-illness."  Richard v. Brown, 9 Vet. App. 
266, 267 (citing DSM-IV).  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD is not 
warranted at any time during the pendency of this appeal.  
The evidence of record does not more nearly approximate 
the criteria for a rating in excess of 50 percent pursuant 
to the regulations.  The Board finds that occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, have not 
been shown.  

According to May 1998 VA examination report, the examiner 
diagnosed the veteran with PTSD, chronic with delayed 
onset with a GAF of 65.  The examiner noted on examination 
that the veteran was neatly dressed and cooperative 
throughout the examination.  He was alert and oriented 
times four.  The veteran exhibited good eye contact and he 
was somewhat jovial on occasion, with no abnormal motor 
activity.  His mood was fine and his affect within normal 
limits.  The veteran became irritated when discussing his 
job, which involved helping other veterans and observing 
the problems veterans face.  The veteran's speech had a 
regular rate and rhythm and his thought process was 
coherent.  He had no flight of ideas, no looseness of 
associations.  He was able to focus, sustain and shift 
attention.  Though content was negative for psychotic 
features.  No obsessions or compulsions, no perceptual 
disturbances.  His memory (short and remote) were 
adequate.  His understanding of proverbs was fair as well 
as his insight and judgment.  The examiner summarized that 
the veteran was able to manage his own affairs.

According to a June 2001 VA examination report, the 
examiner diagnosed the veteran with PTSD and a GAF of 51.  
The veteran reported that he was employed, but his PTSD 
interfere with his duties.  He reported that he did not go 
outside often and everything made him cry.  Noises during 
the night disturb his sleep.  He described rapid mood 
swings.  On objective examination, the examiner observed 
that the veteran was casually dressed and oriented times 
four.  His mood was worried and his affect was congruent 
with his mood.  The veteran's thought process was coherent 
and his thought content was negative for suicidal or 
homicidal ideations.  His insight and judgment were 
adequate.  The examiner summarized that perhaps the 
veteran would do better in another line of employment, but 
that he could manage his own affairs.

According to an August 2002 VA examination report, the 
veteran was diagnosed with PTSD with features of 
depression and guilt and a GAF of 51, which was the 
current and highest level in the last 12 months.  The 
examiner found the veteran to be capable of managing his 
benefit payments in his own best interests.  The examiner 
diagnosed that the veteran was able to understand the 
directions and intent of this examination and he 
cooperated fully.  The veteran met the criteria for a 
diagnosis of PTSD with features of depression and guilt.  
He was endeavoring to hold on to his job helping other 
veterans.  He performed his job while struggling to 
control, sometimes unsuccessfully, much mental and 
emotional turmoil within him related to his Vietnam combat 
trauma.  He was less socially than occupationally 
impaired.  Although he reported outstanding job 
performance ratings, his mental disorder resulted in his 
having to absent himself from work from time to time, 
which resulted in his having to decrease in his 
reliability and productivity.  The GAF of 51 indicated 
moderate impairment in the veteran's overall social and 
occupational functioning due to PTSD.  

The VA outpatient treatment notes during the pendency of 
the claim corroborate the findings in the VA examination 
reports.  The veteran's GAF score ranged from the low 50s 
to mid 60s.  As noted previously, GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co- workers).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits 
with respect to a rating in excess of 50 percent.  
Therefore, the Board is unable to identify a reasonable 
basis for granting a higher rating for the veteran's 
service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Right knee

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance. According to this regulation, it is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements. In 
addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Arthritis, due to trauma, substantiated by x-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).

Degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5259, removal of semilunar 
cartilage, symptomatic, warrants a 10 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

Limitation of extension of the leg is rated 50 percent at 
45 degrees; 40 percent at 30 degrees; 30 percent at 20 
degrees; 20 percent at 15 degrees; 10 percent at 10 
degrees; and non compensable at 5 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2002). 

Under Diagnostic Code 5257, the schedular criteria call 
for a 10 percent disability rating for slight impairment 
of a knee, such as involving recurrent subluxation or 
lateral instability. A 20 percent disability rating is 
warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment. 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders. In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding. See VAOPGCPREC 
23-97 (July 1, 1997). In summary, the General Counsel held 
in VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability. When a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least 
meet the criteria for a zero-percent rating under either 
of those codes, there is no additional disability for 
which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59.

The veteran is seeking an increased disability rating for 
his service-connected medial meniscectomy of the right 
knee with post-traumatic degenerative joint disease (or 
right knee disorder), which is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 [traumatic arthritis] and 5259 [medial 
meniscectomy].  He essentially contends that his right 
knee disability has gotten worse and is more severe than 
is contemplated by his currently assigned rating.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board 
has reached the conclusion that, based on the veteran's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology, the veteran's right knee 
disability is most appropriately rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5260 [limitation of 
flexion of leg].  This change in diagnostic code is based 
on recently demonstrated limitation in the range of motion 
of the veteran's right knee.  This change in diagnostic 
codes does no harm to the veteran, since as indicated 
above 10 percent is the maximum disability rating 
authorized under Diagnostic Code 5259, while higher 
ratings are available under Diagnostic Code 5260.

The Board has considered whether a higher evaluation is 
warranted for the right knee based on motion limitation.  
However, the competent medical evidence of record does not 
show limitation of motion that more nearly approximates 
the criteria for a 20 percent evaluation than those for a 
10 percent evaluation.  The examination evidence 
consistently shows flexion to greater than 60 degrees and 
extension limited to zero degrees.  Moreover, the 
examination evidence indicates there is no evidence of 
fatigability, weakness, or incoordination indicative of 
further functional impairment in the form of additional 
motion limitation of the right knee.  According to a July 
2002 VA orthopedic examination report, the examiner noted 
that the veteran had extension to zero degrees and flexion 
to 90 degrees before pain was observed.  Based on the 
above, no higher rating is warranted based on motion 
limitation of the right knee.

Governing regulations dictate that an emphasis be placed 
upon the limitation of activity imposed by each disability 
in reaching an overall rating.  See 38 C.F.R. § 4.1.  
Furthermore, the Board has a special obligation to provide 
a statement of reasons or bases pertaining to the 
provisions of 38 C.F.R. § 4.40 in rating cases involving 
pain.  In this case, the evidence shows that the veteran 
reported that he took pain relief medication and used a 
cane.  According to the July 2002 VA orthopedic 
examination report, the examiner noted that the right knee 
revealed no swelling, deformity, or tenderness.  The right 
knee had no edema, no swelling or evidence of dislocation, 
and there was no pain or tenderness on palpation.  The 
examiner observed that the veteran had difficulty getting 
up and down from a chair. 

Based upon these findings and the legal considerations 
outlined above, it is the opinion of the Board that the 
veteran's pain related to right knee arthritis is not of 
such significance as to be analogous to additional 
functional limitation of motion.  Therefore, a rating in 
excess of 10 percent for functional limitation due to pain 
under the provisions of Diagnostic Code 5003 (or 5010) is 
not warranted.  Thus, the Board holds that the functional 
right knee impairment caused by arthritis more nearly 
approximates a 10 percent disability rating under 
Diagnostic Codes 5003, 5260, 5261.  It is the judgment of 
the Board that a higher disability rating for functional 
limitation due to pain caused by right knee arthritis is 
not warranted in the absence of more severe 
symptomatology.

The Board further notes that the veteran does not manifest 
any right knee instability or subluxation so it does not 
warrant even a compensable evaluation under Diagnostic 
Code 5257.  According to the evidence of record, and most 
recently in the July 2002 VA orthopedic examination 
report, no instability of the right knee was detected.  
Therefore, a separate rating in excess of 10 percent is 
not warranted.  

Again, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the 
veteran.  However, the Board finds no basis upon which to 
assign higher or additional disability evaluations for the 
veteran's right knee.

In arriving at the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As the preponderance of the evidence is against 
any further increase or separate rating assignment for the 
veteran's right knee that doctrine is not further 
applicable in the instant appeal. 

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, since Diagnostic Codes 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Based on a review of the 
evidence of record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 10 
percent for the veteran's right knee disability under 
Diagnostic Codes 5257, 5260, and 5261, with consideration 
of the DeLuca factors discussed above. 



V.  Conclusion

The Board has considered the evidence of record that 
favors the veteran's claims for a higher ratings for his 
PTSD and right knee disorder, which essentially is 
comprised of the medical evidence previously discussed and 
the written statements submitted by the veteran, his 
spouse, and friends.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  One statement provided by 
the veteran's friend in May 1998 is from a physician.  The 
friend/physician noted that he was writing as a friend and 
not a treating doctor.  Nevertheless, the veteran's 
friend/physician's statement does not support a rating in 
excess of 50 percent for PTSD or in excess of 10 percent 
for the right knee disorder.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits 
with respect to a rating in excess of 50 percent for PTSD 
or in excess of 10 percent for the right knee disorder.  
Therefore, the Board is unable to identify a reasonable 
basis for granting a higher rating for the veteran's 
service-connected PTSD and right knee disorder.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular 
schedular rating standards, so as to require this type of 
evaluation.  See 38 C.F.R. § 3.321.  The current evidence 
of record does not demonstrate that the veteran's PTSD or 
right knee disorder has resulted in frequent periods of 
hospitalization.  As noted above, although the evidence 
indicates that the veteran may experience difficulties at 
work, he is still employed.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central 
Office for consideration of an extra-schedular evaluation, 
is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
is denied.

Entitlement to a rating in excess of 10 percent for medial 
meniscectomy of the right knee with post-traumatic 
degenerative joint disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

